Case 4:15-cv-10210-LVP-EAS ECF No. 61 filed 10/03/18        PageID.914     Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT P. THOMAS,

                       Plaintiff,

v.                                                 Civil Case No. 15-10210
                                                   Honorable Linda V. Parker
                                                   Magistrate Elizabeth A. Stafford

LORI A. BRIGGS, and
MELISSA BORDEN
d/b/a THE DEVOTED BARN,

               Defendants.
__________________________/

 OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO STRIKE
           DEFENDANTS’ AFFIRMATIVE DEFENSES

      On January 20, 2015, Plaintiff initiated this lawsuit, pro se, against

Defendants. (ECF No. 1.) On September 13, 2018—over three and a half years

later, Plaintiff filed the instant Motion to Strike Defendants’ Affirmative Defenses.

(ECF No. 57.) Plaintiff moves the Court to strike pursuant to Federal Rule of Civil

Procedure 12(f); however, 12(f) requires that a motion to strike be made “within 21

days after being served with the pleading.” Plaintiff’s motion has far exceeded this

deadline and, therefore, is denied as untimely.

      Accordingly,
Case 4:15-cv-10210-LVP-EAS ECF No. 61 filed 10/03/18        PageID.915    Page 2 of 2




      IT IS ORDERED that Plaintiff’s Motion to Strike Defendants’ Affirmative

Defenses is DENIED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: October 3, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 3, 2018, by electronic and/or U.S.
First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                          2
